Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed EMR (Examiner’s Initials) by Examiner E. M. Rootvik (Examiner’s Name) on the invoices covered by the above enumerated protest assessed with duty at 16%% under Paragraph 412, Tariff Act of 1930, consists of collapsable peel chairs similar in all material respects to the collapsable peel chairs, the subject of Shelford Inc., Wheeler and Miller, 54 Cust. Ct. 130, C. D. 2520, reversed on other grounds in United States v. Shelford Inc., Wheeler and Miller, C.A.D. 876, wherein said merchandise was held dutiable at 12.5% as other furniture under Paragraph 412, as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the record in United States v. Shelford Inc., Wheeler and Miller, C.A.D. 876, be incorporated in the said protest and that the same be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed E.M.R. by E. M. Rootvik, Examiner, on the invoices accompanying the entries covered by the involved protest, properly dutiable under paragraph 412, as modified by the General Agreement on Tariffs and Trade, T.D. 51802, *670at the rate of 12% per centum ad valorem, as “other” furniture, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.